Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Susan Morse on March 24, 2021.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) An image processing device comprising:
circuitry configured to
predict a pixel value of a chroma component of encoded data by linear prediction from a pixel value of a luma component of the encoded data at a pixel location of the luma component that is determined using a filter selected on a basis of information regarding a pixel location of the chroma component and information regarding a color format of the encoded data; 
generate a prediction image of the chroma component based on the predicted pixel value of the chroma component; and
decode [[a]] the chroma component of the encoded data using the prediction image.

2. (Currently Amended) The image processing device according to claim 1, wherein the circuitry is configured to:
select a filter on the basis of the information regarding the pixel location of the chroma component and the information regarding color format, the filter changing the pixel location of the luma component, 
predict the pixel value of the chroma component by linear prediction from the pixel value of the luma component whose pixel location is changed by the filter, and 
generate the prediction image of the chroma component based on the predicted pixel value of the chroma component.

5. (Currently Amended) The image processing device according to claim 2, wherein the circuitry is configured to 
change the pixel location of the luma component by using the filter, 
predict the pixel value of the chroma component by linear prediction from the pixel value of the luma component whose location is changed, and
generate the prediction image of the chroma component based on the predicted pixel value of the chroma component.

6. (Currently Amended) The image processing device according to claim 1, wherein

the [[the]] circuitry is configured to correct the prediction image of the Cr component by using a collocate block of the Cb component, the collocate block corresponding to the prediction image of the Cr component.

10. (Currently Amended) An image processing method comprising:
predicting a pixel value of a chroma component of encoded data by linear prediction from a pixel value of a luma component of the encoded data at a pixel location of the luma component that is determined using a filter selected on a basis of information regarding a pixel location of the chroma component and information regarding a color format of the encoded data;
generating a prediction image of the chroma component based on the predicted pixel value of the chroma component; and
decoding [[a]] the chroma component of the encoded data using the prediction image.

11. (Currently Amended) An image processing device comprising:
circuitry configured to
predict a pixel value of a chroma component of an image by linear prediction from a pixel value of a luma component of the image at a pixel location of the luma component that is determined using a filter selected on a basis of information regarding a pixel location of the chroma component and information regarding a color format of the image;
generate a prediction image of the chroma component based on the predicted pixel value of the chroma component; and
encode [[a]] the chroma component of the image using the prediction image.

12. (Currently Amended) The image processing device according to claim 11, wherein the circuitry is configured to:
 
predict the pixel value of the chroma component by linear prediction from the pixel value of the luma component whose pixel location is changed by the filter, and 
generate the prediction image of the chroma component based on the predicted pixel value of the chroma component. 

15. (Currently Amended) The image processing device according to claim 12, wherein the circuitry is configured to 
change the pixel location of the luma component by using the filter, 
predict the pixel value of the chroma component by linear prediction from the pixel value of the luma component whose location is changed, and
generate the prediction image of the chroma component based on the predicted pixel value of the chroma component.

16. (Currently Amended) The image processing device according to claim 11, wherein
the chroma component includes a Cb component and a Cr component, and
the [[the]] circuitry is configured to correct the prediction image of the Cr component by using a collocate block of the Cb component, the collocate block corresponding to the prediction image of the Cr component.

20. (Currently Amended) An image processing method comprising:
 of the luma component [[is]] determined using a filter selected on a basis of information regarding a pixel location of the chroma component and information regarding a color format of the image;
generating a prediction image of the chroma component based on the predicted pixel value of the chroma component; and
encoding [[a]] the chroma component of the image using the generated prediction image.

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 03/24/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 

/NAM D PHAM/              Primary Examiner, Art Unit 2487